Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 1 , recites “method of any one of claims 10.” It is not clear whether Applicant is trying to claim a multiple dependent claim or whether this is a typographical error since claim 14 is similar to claim 22 where only a single dependency is recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0413413 A1, with provisional 62/652495, filed 4/4/2018) in view of Wu et al. (US 2018/0077685 A1).
Haghighat teaches NOMO transmission where the selection of a MAS from a MAS resource pool/set includes a configuration of scrambler, interleaver, modulation and mapping (paragraphs 0086-0087).  Haghighat does not teach including phase and amplitude adjustment in the NOMO transmission configuration.  Wu explicitly teaches phase and amplitude adjustment in the NOMO transmission (paragraph 0108 and item 120a-r in Figure 1A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide phase and amplitude adjustment in the NOMO system of Haghighat as explicitly taught by Wu.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. An apparatus (Haghighat’s WTRU transmission in paragraph 0087) comprising: 
a bit level processor that performs interleaving, or scrambling, or interleaving and scrambling on an input bit sequence to produce an output bit sequence of the same length (Haghighat’s scrambler and interleaver in paragraph 0087) ; 
a modulation block comprising at least one modulator, the modulation block producing a modulated symbol stream containing at least one symbol based on the output bit sequence (Haghighat’s modulation in paragraph 0087); 
a phase and amplitude adjuster for applying a phase adjustment, or an amplitude adjustment, or a phase and amplitude adjustment to each symbol of the modulated symbol stream to produce phase and amplitude adjusted symbols (Wu explicitly teaches to include an optional phase/power adjustment for NOMO transmission in paragraph 0108 and Figure 1A); 
a symbol-to-resource element mapper for mapping the phase and amplitude adjusted symbols to resource elements to obtain a non-orthogonal multiple access (NoMA) signal (Haghighat’s resource element mapping in paragraph 0086); and 
a transmitter operatively coupled to the symbol-to-resource element mapper, the transmitter configured to output the NoMA signal (Haghighat’s WTRU’s transmission in paragraph 0087); 
wherein a NoMA scheme implemented by the apparatus is configurable through one or more NoMA configuration inputs that configure one or more of the bit level processor, the modulation block, the phase and amplitude adjustment block, and the symbol-to-resource element mapper (Haghighat’s MAS configuration in paragraph 0087); 
wherein a multiple access (MA) signature produced by the apparatus once configured for the particular NoMA scheme is selectable through one or more MA signature inputs (Haghighat’s WTRU chooses a MAS from a MAS resource pool/set in paragraph 0087).

2. The apparatus of claim 1 wherein the MA signature inputs select at least one of: a scrambling sequence from a pool of possible scrambling sequences; or an interleaving pattern from a pool of possible interleaving patterns; or a scrambling sequence and an interleaving pattern; for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the scrambler and interleaver in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

3. The apparatus of claim 1 wherein the MA signature inputs select a set of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments applied by the phase and amplitude adjuster from a pool of possible sets of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the amplitude and phase adjustment as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

4. The apparatus of claim 1 wherein the MA signature inputs select the symbol-to-resource mapping applied by the symbol-to-resource element mapper from a pool of possible symbol-to-resource mappings for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the resource element mapper in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

5. The apparatus of claim 1 wherein the NoMA configuration inputs configure the modulation block in terms of one or more of: modulation order defining how many bits are mapped to a symbol; or modulation block size defining how many symbols are produced by the modulation block; or bit mapping defining how bits input to the modulation block are mapped to symbols as between a non-overlapping manner in which each bit is mapped to only one symbol, partially overlapping manner in which some but not all bits are mapped to more than one symbol, and fully overlapping manner in which all its are mapped to multiple symbols (Wu teaches that the modulation order is a design choice  in paragraph 0107 associated with the plurality of modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system).

6. The apparatus of claim 1 wherein the modulation block comprises: a plurality of modulators; and a bit sub-set generator that generates a respective subset of bits of the output bit sequence for input to each of at least one active modulator of the plurality of the plurality of modulators (Obvious to adopt NOMO techniques such as Wu’s subset of bits input to a plurality of modulators in Figures 1A-8 since a skilled artisan would have been motivated to use known techniques with predictable results).

7. The apparatus of claim 6, wherein the NoMA configuration inputs configure the number and type of the at least one active modulator, and configure the bit sub-set generator to generate the respective subset of bits as either a distinct subset, partially overlapping subset or fully overlapping subset (Wu’s subsets of bits for the modulators in Figures 1A-8 are distinct subsets).

8. The apparatus of claim 1 wherein the NoMA configuration inputs configure the phase and amplitude adjuster in terms of: modulation block size defining how many symbols are processed by the phase and amplitude adjuster; output block size defining how many symbols are output by the phase and amplitude adjuster (Wu teaches that the inputs to the phase and amplitude adjuster are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

9. The apparatus of claim 1 wherein the NoMA configuration inputs configure the symbol-to-resource element mapper in terms of: block size defining how many symbols are input to the symbol-to- resource element mapper; number of resources that are mapped to by the symbol-to-resource element mapper (Wu teaches that the inputs to the symbol-to-resource element mapper are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

10. A method (Haghighat’s WTRU transmission in paragraph 0087)  comprising: 
performing interleaving, or scrambling, or interleaving and scrambling on an input bit sequence to produce an output bit sequence of the same length (Haghighat’s scrambler and interleaver in paragraph 0087); 
based on the output bit sequence, producing a modulated symbol stream containing at least one symbol (Haghighat’s modulation in paragraph 0087); 
applying a phase adjustment, or an amplitude adjustment, or a phase and amplitude adjustment to each symbol of the modulated symbol stream to produce phase and amplitude adjusted symbols (Wu explicitly teaches to include an optional phase/power adjustment for NOMO transmission in paragraph 0108 and Figure 1A); 
mapping the phase and amplitude adjusted symbols to resource elements to obtain a non-orthogonal multiple access (NoMA) signal; and outputting the NoMA signal (Haghighat’s resource element mapping in paragraph 0086);; 
configuring a NoMA scheme implemented by the through one or more NoMA configuration inputs that configure one or more of the interleaving or scrambling or interleaving and scrambling step, the modulation step, the phase and amplitude adjustment step and the symbol-to-resource element mapping step (Haghighat’s MAS configuration in paragraph 0087); 
wherein a multiple access (MA) signature produced by the method once configured for the particular NoMA scheme is selectable through one or more MA signature inputs (Haghighat’s WTRU chooses a MAS from a MAS resource pool/set in paragraph 0087).

11. The method of claim 10 wherein the MA signature inputs selects at least one of: a scrambling sequence from a pool of possible scrambling sequences; or an interleaving pattern from a pool of possible interleaving patterns; or a scrambling sequence and an interleaving pattern; for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the scrambler and interleaver in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

12. The method of claim 10 wherein the MA signature inputs select a set of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments applied from a pool of possible sets of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the amplitude and phase adjustment as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

13. The method of claim 10 wherein the MA signature inputs select the symbol-to-resource mapping from a pool of possible symbol-to-resource mappings for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the resource element mapper in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

14. The method of any one of claims 10 wherein the NoMA configuration inputs configure the modulation step in terms of one or more of: modulation order defining how many bits are mapped to a symbol; modulation block size defining how many symbols are produced by the modulation block; bit mapping defining how bits input to the modulation step are mapped to symbols as between a non-overlapping manner in which each bit is mapped to only one symbol, partially overlapping manner in which some but not all bits are mapped to more than one symbol, and fully overlapping manner in which all its are mapped to multiple symbols (Wu teaches that the modulation order is a design choice  in paragraph 0107 associated with the plurality of modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system).

15. The method of claim 10 further comprising: as part of the modulation step, generating a respective subset of bits of the output bit sequence for input to each of at least one active modulator of the plurality of the plurality of modulators (Wu’s subsets of bits for the modulators in Figures 1A-8 ).

16. The method of claim 15 wherein the NoMA configuration the step of applying amplitude and phase adjustment in terms of: modulation block size defining how many symbols are processed by the phase and amplitude adjustment step; output block size defining how many symbols are output by the phase and amplitude adjustment step (Wu teaches that the inputs to the phase and amplitude adjuster are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

17. The method of claim 10 wherein the NoMA configuration inputs configure the symbol-to-resource element mapping step in terms of: block size defining how many symbols are input to the symbol to resource element mapping step; number of resources that are mapped to by the symbol-to-resource element mapping step (Wu teaches that the inputs to the symbol-to-resource element mapper are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

18. An apparatus  (Haghighat’s WTRU transmission in paragraph 0087) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 
perform interleaving, or scrambling, or interleaving and scrambling on an input bit sequence to produce an output bit sequence of the same length (Haghighat’s scrambler and interleaver in paragraph 0087); 
based on the output bit sequence, produce a modulated symbol stream containing at least one symbol (Haghighat’s modulation in paragraph 0087); 
apply a phase adjustment, or an amplitude adjustment, or a phase and amplitude adjustment to each symbol of the modulated symbol stream to produce phase and amplitude adjusted symbols (Wu explicitly teaches to include an optional phase/power adjustment for NOMO transmission in paragraph 0108 and Figure 1A); 
map the phase and amplitude adjusted symbols to resource elements to obtain a non-orthogonal multiple access (NoMA) signal; and output the NoMA signal (Haghighat’s resource element mapping in paragraph 0086);
wherein a NoMA scheme implemented by the method is configurable through one or more NoMA configuration inputs that configure one or more of the interleaving, or scrambling, or interleaving and scrambling the modulation step, the phase and amplitude adjustment step and the symbol to resource element mapping step (Haghighat’s MAS configuration in paragraph 0087); 
wherein a multiple access (MA) signature produced by the method once configured for the particular NoMA scheme is selectable through one or more MA signature inputs (Haghighat’s WTRU chooses a MAS from a MAS resource pool/set in paragraph 0087).

19. The apparatus of claim 18 wherein the MA signature inputs selects at least one of: a scrambling sequence from a pool of possible scrambling sequences; or an interleaving pattern from a pool of possible interleaving patterns; or a scrambling sequence and an interleaving pattern; for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the scrambler and interleaver in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

20. The apparatus of claim 18 wherein the MA signature inputs select a set of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments applied from a pool of possible sets of amplitude adjustments, or phase adjustments, or amplitude and phase adjustments for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the amplitude and phase adjustment as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

21. The apparatus of claim 18 wherein the MA signature inputs select the symbol-to-resource mapping from a pool of possible symbol-to-resource mappings for the configured NoMA scheme (Wu teaches that a pool of matrices can be generated in advance to represent a plurality of configuration parameters in paragraph 0110, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the NOMO configuration parameters such as the resource element mapper in Haghighat as selectable from a pool as suggested by Wu since a skilled artisan would have been motivated to use known techniques with predictable results).

22. The apparatus of claim 18 wherein the NoMA configuration inputs configure the modulation step in terms of one or more of: modulation order defining how many bits are mapped to a symbol; modulation block size defining how many symbols are produced by the modulation block; bit mapping defining how bits input to the modulation step are mapped to symbols as between a non-overlapping manner in which each bit is mapped to only one symbol, partially overlapping manner in which some but not all bits are mapped to more than one symbol, and fully overlapping manner in which all its are mapped to multiple symbols (Wu teaches that the modulation order is a design choice  in paragraph 0107 associated with the plurality of modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system).

23. The apparatus of claim 18 further comprising: as part of the modulation step, generating a respective subset of bits of the output bit sequence for input to each of at least one active modulator of the plurality of the plurality of modulators (Wu’s subsets of bits for the modulators in Figures 1A-8 ).

24. The apparatus of claim 23 wherein the NoMA configuration the step of applying amplitude and phase adjustment in terms of: modulation block size defining how many symbols are processed by the phase and amplitude adjustment step; output block size defining how many symbols are output by the phase and amplitude adjustment step (Wu teaches that the inputs to the phase and amplitude adjuster are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

25. The apparatus of claim 18 wherein the NoMA configuration inputs configure the symbol-to-resource element mapping step in terms of: block size defining how many symbols are input to the symbol to resource element mapping step; number of resources that are mapped to by the symbol-to-resource element mapping step (Wu teaches that the inputs to the symbol-to-resource element mapper are from the modulators in Figure 1A, wherein the modulators may have a plurality of different block sizes based on the subset of input bits to the modulators in Figures 1A-8 where a skilled artisan would have been motivated to use Wu’s known techniques with predictable results in Haghighat’s NOMO transmission system ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 13, 2021